Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Gaston petitions for a writ of prohibition seeking an order directing that his criminal case be dismissed and that he be immediately released. A writ of prohibition “is a drastic and extraordinary remedy which should be granted only when the petitioner has shown his right to the *197writ to be clear and undisputable and that the actions of the court were a clear abuse of discretion.” In re Vargas, 723 F.2d 1461, 1468 (10th Cir.1983). A writ of prohibition may not be used as a substitute for appeal. (Id.) Gaston has not shown any basis for the relief he seeks. Accordingly, we deny the writ of prohibition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.